United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.T., Appellant
and
U.S. POSTAL SERVICE, MANAGER PACIFIC
FACILITIES, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0910
Issued: September 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 26, 2019 appellant filed a timely appeal from a February 13, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left ankle condition
causally related to the accepted September 18, 2018 employment incident.

1

Appellant timely requested oral argument before the Board. By order dated September 22, 2020, the Board
exercised its discretion and denied the request as the matter could be adequately addressed based on a review of the
case record. Order Denying Request for Oral Argument, Docket No. 19-0910 (issued September 22, 2020).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 28, 2018 appellant, then a 48-year-old facilities engineer, filed a traumatic
injury claim (Form CA-1) alleging that on September 18, 2018 he fractured his left ankle when he
walked around a flower bed while in the performance of duty. He stopped work on November 1,
2018 and returned to work on November 13, 2018. On the reverse side of the claim form,
appellant’s supervisor acknowledged that appellant was injured in the performance of duty. In
letters dated December 3 and 4, 2018, the employing establishment challenged appellant’s claim.
OWCP thereafter received a November 15, 2018 work status report by Dr. Michael N.
Scatena, a podiatrist, who placed appellant off work from November 2 through 9, 2018 and
released him to return to full-capacity work on November 10, 2018.
In a December 31, 2018 development letter, OWCP indicated that when appellant’s claim
was received it appeared to be a minor injury that resulted in minimal or no lost time from work
and, based on these criteria, payment of a limited amount of medical expenses was administratively
approved. It stated that it had reopened the claim for formal consideration of the merits because
the employing establishment had subsequently submitted a challenge to his claim. OWCP
informed appellant that the evidence submitted was insufficient to establish his claim. It advised
him of the type of medical and factual evidence necessary to establish his claim and attached a
questionnaire for his completion. OWCP afforded appellant 30 days to submit the requested
evidence.
On January 29, 2019 appellant responded to OWCP’s questionnaire relating that on
September 18, 2018 he was performing a job walk at the Auburn Main Post Office. While he was
inspecting the exterior of the building, he twisted his ankle on an uneven surface that appeared to
be an unnoticeable hole from a previously removed plant covered by overgrown weeds. Appellant
immediately felt a crack and sharp pain in his ankle and had to stop his inspection duties. By the
end of that day, his foot was completely swollen. Several days later, on September 20, 2018,
appellant saw a physician because the pain was severe and did not go away. He noted that he did
not sustain any other injury between the claimed date of injury and the date it was first reported to
his supervisor and physician. Appellant maintained that he was injured while performing his work
duties on property owned by the employing establishment.
Appellant submitted a copy of Dr. Scatena’s November 15, 2018 work status report.
OWCP, by decision dated February 13, 2019, denied appellant’s traumatic injury claim
finding that the evidence of record was insufficient to establish a diagnosed condition in
connection with the accepted September 18, 2018 employment incident. It concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
3

Id.

2

States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left ankle
condition causally related to the accepted September 18, 2018 employment incident.
In support of his claim, appellant submitted Dr. Scatena’s November 15, 2018 work status
report placing appellant off work from November 2 through 9, 2018 and releasing him to return to
full-capacity work on November 10, 2018. However, the work status report did not contain a
history of injury, a medical diagnosis, or an opinion on causal relationship. The Board has held
that a medical report lacking a firm diagnosis and a rationalized medical opinion regarding causal

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

relationship is of no probative value.10 Therefore, the Board finds that Dr. Scatena’s report is
insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishing a diagnosed
medical condition causally related to the accepted September 18, 2018 employment incident, the
Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left ankle
condition causally related to the accepted September 18, 2018 employment incident.

10

L.P., Docket No. 19-1812 (issued April 16, 2020); P.C., Docket No. 18-0167 (issued May 7, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

